DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-6, 9, 10, and 12-19 are pending in the application.
Applicant’s amendment to the claims, filed on October 4, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on October 4, 2022 in response to the non-final rejection mailed on July 5, 2022 have been fully considered.  

Election/Restrictions
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2020.
Claims 1, 18, and 19 have been amended to recite two species of gene inactivation, i.e., “wherein the gene inactivation is due to insertion of foreign DNA into the gene” and “binding of a repressor to the promoter of the gene encoding the ABC glucose transporter”, and claim 2 has been amended to recite three species of gene inactivation, i.e., “wherein the gene inactivation is due to a measure selected from insertion of foreign DNA into the gene”, “binding of a repressor to the promoter of the gene encoding the ABC glucose transporter”, and “means of nonsense-mediated mRNA decay and RNA interference”. The species of “insertion of foreign DNA into the gene” has already been examined on merits. Each of the species of “insertion of foreign DNA into the gene” and “binding of a repressor to the promoter of the gene encoding the ABC glucose transporter” in claims 1, 2, 18, and 19 and the additional species of “means of nonsense-mediated mRNA decay and RNA interference” in claim 2 is a different method for gene inactivation and each of the species is considered to represent a different technical feature and thus, do not share the same or corresponding technical feature. Moreover, the technical feature linking the species is considered to be a method for inactivating an ABC glucose transporter gene, which is not a special technical feature in view of the rejection of claim 18 under 35 U.S.C. 103 as set forth below. Since the applicant has already received an action on the merits for the species of “insertion of foreign DNA into the gene”, the species of “insertion of foreign DNA into the gene” has been constructively elected by original presentation for prosecution on the merits. Accordingly, the species of “binding of a repressor to the promoter of the gene encoding the ABC glucose transporter” in claims 1, 18, and 19 and the species of “binding of a repressor to the promoter of the gene encoding the ABC glucose transporter” and “means of nonsense-mediated mRNA decay and RNA interference” in claim 2 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 2, 4-6, and 12-19 are being examined on the merits only to the extent the claims read on the elected subject matter of:
the species of a phosphotransferase system in claim 1 and phosphoenolpyruvate phosphotransferase systems in claims 18 and 19; 
the species of enzyme E1 in claims 5, 6, and 14-17; and 
the species of “wherein the gene inactivation is due to insertion of foreign DNA into the gene” in claims 1, 2, 18, and 19. 

Specification/Informalities
The claims have been amended to recite the limitation “genetically modified by insertion of…binding means to bind a repressor to the gene encoding the ABC glucose transporter…into the gene”. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification must be amended to provide proper antecedent basis of the newly added claim limitation “genetically modified by insertion of…binding means to bind a repressor to the gene encoding the ABC glucose transporter…into the gene”.

Claim Objections
The objection to claim 19 in the recitation of “comprising” in line 2 is withdrawn in view of the applicant’s instant amendment to replace “comprising” with “comprises”. 

Claim 1 is objected to in the recitation of “ABC glucose transporter gene inactivation” in lines 16-17 and in the interest of improving claim form, it is suggested that the term “gene inactivation” be deleted from the noted phrase. 

Applicant is advised that should claims 5 and 6 be found allowable, claims 15 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The rejection of claims 13, 15, and 17 under 35 U.S.C. 112(b) as being indefinite because claims 13 and 15 depend from canceled claim 3 is withdrawn in view of the applicant’s amendment to claims 13 and 15 to depend from claim 1. 

Claims 1, 2, 4-6, 12-17, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The claim limitation “insertion of…binding means to bind a repressor to the gene encoding the ABC glucose transporter…into the gene” in claims 1 (claims 2, 4-6, and 12-17 dependent therefrom) and 19 invokes 35 U.S.C. 112(f). The only apparent disclosure related to the noted phrase appears to be at p. 7, lines 1-4 of the specification, which states (in relevant part) “the decrease in enzymatic activity is achieved by a targeted, transcriptional or post-transcriptional gene silencing of the gene encoding the ABC glucose transporter, especially with the aid of at last one repressor binding to the promoter of the gene encoding the ABC glucose transporter, by means of nonsense-mediated mRNA decay (NMD) and RNA interference (RNAi)…” (italics added for emphasis). However, the noted disclosure does not mention “insertion of…binding means to bind a repressor to the gene encoding the ABC glucose transporter” as recited in the claims. As such, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the disclosure appears to be devoid of any “binding means” that when inserted into a gene encoding an ABC glucose transporter, performs the function of binding a repressor to the gene encoding the ABC glucose transporter and inactivating the ABC glucose transporter gene. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 18 is confusing in the recitation of “being transformed with expression vectors for expression of a non-ABC glucose transporter that has glucose transport activity, wherein the gene inactivation is due to insertion of foreign DNA into the gene and/or binding of a repressor to the promoter of the gene encoding the ABC glucose transporter, a rhlA gene, and a rhlB gene”. The applicant may consider amending the noted phrase to recite “being transformed with expression vectors for expression of a non-ABC glucose transporter that has glucose transport activity, a rhlA gene, and a rhlB gene, wherein the gene inactivation is due to insertion of foreign DNA into the gene and/or binding of a repressor to the promoter of the gene encoding the ABC glucose transporter”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 2, 4-6, 12-17, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims”. See also MPEP 714.02.  MPEP § 2163.II.A.3.(b) further states, “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. 
Claims 1 (claims 2, 4-6, and 12-17 dependent therefrom) and 19 have been amended to recite (in relevant part) “wherein the inactivated gene has been genetically modified by insertion of…binding means to bind a repressor to the gene encoding the ABC glucose transporter into the gene”. The applicant fails to show support for the newly added limitation and there is no apparent support for this limitation in the original application. In the absence of descriptive support, the newly added limitation is considered to introduce new matter into the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 1, 2, 4-6 12-17, and 19 under 35 U.S.C. 103 as being unpatentable over Wittgens et al. (Microb. Cell Fac. 10:80, 2011, 17 pages; cited on the IDS filed on March 20, 2019; hereafter “Wittgens”) in view of 
del Castillo et al., J. Bacteriol. 189:5142-5152, 2007; cited on Form PTO-892 mailed on March 24, 2020; hereafter “del Castillo”), 
Poblete-Castro et al. (Metabolic Engineer. 15:113-123, 2013; cited on Form PTO-892 mailed on June 9, 2020; hereafter “Poblete-Castro”), and
Pompejus et al. (US 6,884,614 B1; cited on Form PTO-892 mailed on June 9, 2020; hereafter “Pompejus”)
is withdrawn in view of the applicant’s amendment to claims 1 and 19 to recite “wherein the inactivated gene has been genetically modified by insertion of foreign DNA and binding means to bind a repressor to the gene encoding the ABC glucose transporter”. The combination of cited prior art does not teach or suggest insertion of binding means to bind a repressor to the gene encoding the ABC glucose transporter.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wittgens (supra), del Castillo (supra), and Pompejus (supra).
As amended, claim 18 is drawn to an isolated rhamnolipid-making cell comprising an inactivated gene encoding an ABC glucose transporter and being transformed with expression vectors for expression of a non-ABC glucose transporter that has glucose transport activity, wherein the gene inactivation is due to insertion of foreign DNA into the gene and/or binding of a repressor to the promoter of the gene encoding the ABC glucose transporter, a rhlA gene, and a rhlB gene, wherein the isolated rhamnolipid-making cell has a decreased activity, compared to the wild type thereof, of an ABC glucose transporter and an increased activity, compared to the wild type thereof, of at least one non-ABC glucose transporter, and 
wherein the non-ABC glucose transporter is selected from the group consisting of phosphoenolpyruvate phosphotransferase systems of EC 2.7.3.9,
galactose permeases,
glucose facilitators,
glucose permeases, and
glucose/galactose transporters.
Regarding the limitation “An isolated rhamnolipid-making cell…being transformed with expression vectors for expression of…a rhlA gene, and a rhlB gene”, the reference of Wittgens discloses a genetically modified strain of Pseudomonas putida KT2440 transformed with and recombinantly expressing rhlA and rhlB genes for production of mono-rhamnolipid (p. 1, Abstract; p. 3, Figure 1; p. 12, under “Construction of the rhamnolipid production module”). 
Regarding the limitation “comprising an inactivated gene encoding an ABC glucose transporter and being transformed with expression vectors for expression of a non-ABC glucose transporter that has glucose transport activity…wherein the gene inactivation is due to inactivation of foreign DNA into the gene…wherein the isolated rhamnolipid-making cell has a decreased activity, compared to the wild type thereof, of an ABC glucose transporter and an increased activity, compared to the wild type thereof, of at least one non-ABC glucose transporter”, Wittgens discloses that it is desirable to use the industrially important carbon source glucose for production of rhamnolipids using P. putida KT2440 (p. 6, column 1, middle) and acknowledges a desire to optimize rhamnolipid production from glucose. Wittgens discloses that glucose transport in P. putida uses the ABC glucose transporter, which requires ATP, and that computational simulation using a carbon source that is transported without requiring ATP was superior to simulations with glucose as the carbon source due to the requirement of ATP by the ABC glucose transporter (p. 5, column 1, middle). Although Wittgens discloses that simulating rhamnolipid production with phosphotransferase system (PTS) as an alternative glucose transport system provides a minor improvement in rhamnolipid production (p. 6, column 1, bottom; p. 14, column 2, middle), Wittgens focuses on a different optimization instead – removing enzymatic reactions that are not necessary for rhamnolipid production (p. 6, paragraph bridging columns 1 and 2; p. 14, column 2, bottom). 
The differences between Wittgens and the claimed invention are:
1) Although Wittgens acknowledges a minor improvement in rhamnolipid production by simulating PTS (a non-ABC glucose transporter) as an alternative to the ABC glucose transporter for glucose uptake, Wittgens does not actually reduce the expression or activity of an ABC glucose transporter by insertion of foreign DNA and recombinantly express PTS in the Pseudomonas putida KT2440; and
2) Wittgens does not disclose phosphotransferase system (PTS) has EC 2.7.3.9. 
Regarding difference 1), the reference of del Castillo teaches that glucose transport in Pseudomonas putida KT2440 is mediated by an ABC transporter encoded by open reading frames PP1015 to PP1018 (p. 5142, abstract; p. 5147, column 2, bottom). del Castillo teaches a method for inactivating a gene in Pseudomonas putida KT2440 by site-specific homologous inactivation, which involves insertion of foreign DNA into the desired gene for inactivation (p. 5144, column 2, bottom).
Regarding difference 2), the reference of Pompejus teaches that the PTS system consists of two cytoplasmic proteins, Enzyme I, HPr, and a variable number of transport complexes Enzyme II (column 12, lines 8 and 9), noting that all PTS transporters consist of three functional units, IIA, IIB, and IIC, which occur either as subunits in a complex or as domains of a single polypeptide chain (column 12, lines 31-34). Pompejus teaches the phosphoenolpyruvate-protein phosphotransferase (EC 2.7.3.9) (Table 1). Pompejus teaches heterologous expression of the PTS proteins in a prokaryotic cell (column 25, beginning at line 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wittgens, del Castillo, and Pompejus to modify the rhamnolipid-producing P. putida of Wittgens to reduce the expression or activity of the endogenous ABC glucose transporter, and recombinantly express a PTS. One would have been motivated to modify the rhamnolipid-producing P. putida of Wittgens to reduce the expression or activity of the endogenous ABC glucose transporter and to recombinantly express a PTS because of the explicit disclosures of Wittgens that simulating PTS as an alternative glucose transporter provided a minor improvement in rhamnolipid production, and Pompejus discloses expression vectors and methods for expressing PTS proteins in a prokaryotic cell. One would have had a reasonable expectation of success to modify the rhamnolipid-producing P. putida of Wittgens to reduce the endogenous ABC glucose transporter activity and recombinantly express a PTS because Wittgens taught PTS as an alternative to glucose ABC transporter for glucose uptake; del Castillo taught the genes encoding the glucose ABC transporter in P. putida, which could be targeted to reduce the endogenous ABC glucose transporter activity; and Pompejus discloses expression vectors and methods for expressing PTS proteins in a prokaryotic cell. Therefore, the rhamnolipid-making cell of claim 18 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues that the claimed invention is distinguished over the prior art in view of the amendment to recite “wherein the gene inactivation is due to insertion of foreign DNA into the gene and/or binding of a repressor to the promoter of the gene encoding the ABC glucose transporter”. 
The applicant’s argument is not found persuasive. The prior art of record teaches and/or suggests all limitations of the claims including the limitation of “wherein the gene inactivation is due to insertion of foreign DNA into the gene” and for the reasons set forth above, the claimed invention would have been prima facie obvious before the effective filing date. 

Examiner Comment
As stated above, claims 1, 2, 4-6, and 12-19 are being examined on the merits only to the extent the claims read on the species of “wherein the gene inactivation is due to insertion of foreign DNA into the gene” in claims 1, 2, 18, and 19. In the interest of compact prosecution, the applicant is advised that if the search and examination is extended to additional species of gene inactivation, claim 2 (and claims dependent therefrom) may be rejected under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) because claim 1 recites the narrower limitation “wherein the gene inactivation is due to insertion of foreign DNA into the gene and/or binding of a repressor to the promoter of the gene encoding the ABC glucose transporter”, while dependent claim 2 recites the broader limitation “wherein the gene inactivation is due to a measure selected from insertion of foreign DNA into the gene, binding of a repressor to the promoter of the gene encoding the ABC glucose transporter, means of nonsense-mediated RNA decay and RNA interference”. The applicant is further advised that if the search and examination is extended to additional species of gene inactivation, the phrase “means of nonsense-mediated RNA decay and RNA interference” in claim 2 will be interpreted as invoking 35 U.S.C. 112(f) and claim 2 (and claims dependent therefrom) may be subject to a rejection under 35 U.S.C. 112(b) because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Conclusion
Status of the claims:
Claims 1, 2, 4-6, 9, 10, and 12-19 are pending.
Claims 9 and 10 are withdrawn from consideration.
Claims 1, 2, 4-6, and 12-19 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656